Citation Nr: 1021783	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  03-27 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1992 to July 
1995.  

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

This matter was previously before the Board in July 2008, at 
which point it was remanded for further development.  At that 
time, the issue before the Board was entitlement to service 
connection for an acquired psychiatric disorder, to include 
manic depression, bipolar disorder, and posttraumatic stress 
disorder (PTSD).  

Upon remand, the Veteran was granted service connection for 
PTSD with depression in a March 2010 rating decision, of 
which he was notified in April 2010.  As noted in the rating 
decision, this constitutes a full grant of the benefit sought 
on appeal as to such disorders.  However, the agency of 
original jurisdiction (AOJ) stated that such decision was 
inextricably intertwined with the issue of service connection 
for bipolar disorder, which was denied in a supplemental 
statement of the case (SSOC) issued in March 2010.  The 
Veteran's representative argues in his post-remand brief that 
such disorder should also be service-connected.  

As such, only the issue of service connection for bipolar 
disorder is currently before the Board.  As the Board finds 
herein that service connection is warranted for bipolar 
disorder, no further development or remand is necessary. 


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, he has 
a current diagnosis of bipolar disorder, and the medical 
evidence establishes that such disorder is secondary and 
related to his service-connected PTSD.




CONCLUSION OF LAW

The criteria for service connection for bipolar disorder have 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310, 4.125 (2006 & 2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As the decision herein to grant service connection for bipolar 
disorder constitutes a full grant of the benefit sought on 
appeal, no further action is necessary to comply with the 
Veterans Claims Assistance Act of 2000 and implementing 
regulations.

As noted above, the Veteran was granted service connection 
for PTSD with depression upon remand.  However, service 
connection was denied for the separate diagnosis of bipolar 
manic disorder.  The Veteran's representative argues in his 
post-remand brief that such disorder should also be service-
connected as secondary to his PTSD, based on the June 2009 VA 
examination report and addendum.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is 
diagnosed after discharge, service connection may be granted 
when all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection may be granted on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected disease or injury, and such condition shall 
be considered a part of the original condition.  In order to 
establish service connection on a secondary basis, the 
evidence must show: (1) that a current disability exists, and 
(2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439, 448-49 (1995) (en banc).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, all reasonable doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, as the Veteran has already been granted service 
connection or PTSD with depression, it is unnecessary to 
discuss the evidence as to the in-service incidents that 
resulted in his currently diagnosed acquired psychiatric 
disorders.  As noted in the prior remand, the Veteran was 
diagnosed with bipolar disorder in 2001.  In the most recent 
SSOC, the AOJ denied service connection for such disorder due 
to the lack of a current diagnosis, based on the June 2009 VA 
examiner's statement that bipolar symptoms were not evident 
during that evaluation.  The examiner opined that the Veteran 
has moderate to severe symptoms relating primarily to PTSD 
rather than any other condition.  However, in a June 2009 
addendum, the examiner clarified that the Veteran has a 
primary diagnosis of PTSD, and that his "[o]ther diagnosed 
conditions (depression: bipolar)" are secondary and related 
to his primary PTSD, which is at least as likely as not 
related to active service. 

As such, resolving all reasonable doubt in the Veteran's 
favor, the evidence establishes a current diagnosis of 
bipolar disorder that is secondary to his service-connected 
PTSD.  However, the Board observes that all of the Veteran's 
service-connected acquired psychiatric disorders, including 
PTSD, depression, and bipolar disorder, are to be evaluated 
under the same rating criteria.  See 38 C.F.R. § 4.130, 
General Formula for Rating Mental Disorders.  Further, 
separate compensable evaluations may not be assigned for two 
service-connected disabilities with duplicative or 
overlapping symptomatology, a practice known as pyramiding.  
38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  





(CONTINUED ON NEXT PAGE)



Nevertheless, the evidence establishes that service 
connection is warranted for bipolar disorder, and the 
Veteran's claim is granted.  See 38 C.F.R. §§ 3.303(d), 
3.310.  


ORDER

Service connection for bipolar disorder is granted.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


